Title: From Benjamin Franklin to Madame Brillon, 8 April 1784
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt



à Passy, ce 8 Avril 84—

Je vous ai envoyé, ma trés chere fille, par Mr. le Roy, l’Avis à ceux qui veulent passer en Amerique, que vous m’avez demandé, & j’ai joint les Remarques sur la Politesse des Sauvages. Avec ce Billet, je vous envoye plusieurs autres petites choses, dont on a imprimé quelques Exemplaires dans la Maison, seulement pour nos Amis. Je vous demande bien pardon d’avoir mis parmis les miennes, une de vôtre façon, qui est certainement trop joli pour être placée en telle compagnie.— Si par hazard vous n’avez pas perdu la belle & la mauvaise jambe, & la Morale des Echecs, vous avez, avec celles-ci, une Collection complette de toutes mes

Bagatelles qui ont été imprimées à Passy.— Je suis bien faché que Madme la Goutte afflige notre cher Ami. Vous sçavez qu’elle m’a donné de bons Conseils autrefois, mais malheureusement ayant trop de foiblesses pour en profiter, je ne puis mieux faire, il me semble, que de les envoyer à notre Ami, à qui ils pourront peutétre étre utiles. Cette Dame m’a donné trés souvent beaucoup de Chagrin, mais jamais autant qu’à present qu’elle vous empeche de revenir à Passy.— Je prierai pour vous, & pour notre pauvre Malade, puisque vous le desirez. Mais si vous étes aimés de Dieu autant que je vous aime, mes Prieres seront inutiles & superflus. Et tout Heretique que je suis, je ne doute pas qu’il aime des Catholiques tels que vous.—
